10-2187-ag
         Buitrago-Valencia v. Holder
                                                                                         BIA
                                                                              Montante, Jr., IJ
                                                                               A095 968 092
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14th day of September, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       ______________________________________
12
13       LUIS A. BUITRAGO-VALENCIA,
14                Petitioner,
15
16                                                              10-2187-ag
17                           v.                                 NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                  Nancy M. Vizer, Chicago, Illinois.
25
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General; John S. Hogan, Senior
28                                        Litigation Counsel; Aimee J.
29                                        Frederickson, Trial Attorney, Office
30                                        of Immigration Litigation, Civil
31                                        Division, United States Department
32                                        of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Luis A. Buitrago-Valencia, a native and

 6   citizen of Colombia, seeks review of a May 6, 2010, order of

 7   the BIA affirming the June 10, 2009, decision of immigration

 8   judge (“IJ”) Philip J. Montante, Jr., denying his

 9   application for withholding of removal and relief under the

10   Convention Against Torture (“CAT”).    In re Luis A. Buitrago

11   Valencia, Yalila Buitrago Silva, Nos. A095 968 092, A095 968

12   093 (B.I.A. May 6, 2010), aff’g No. A095 968 092 (Immig. Ct.

13   Buffalo, NY June 10, 2009).1   We assume the parties’

14   familiarity with the underlying facts and procedural history

15   of the case.

16       Under the circumstances of this case, we have reviewed

17   the IJ’s decision as modified by the BIA.     See Xue Hong Yang

18   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

19   The applicable standards of review are well-established.

20   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

            1
             Yalila Buitrago Silva, Buitrago-Valencia’s daughter, is
       not a petitioner before this Court because the BIA remanded
       her proceedings to the IJ for consideration of her application
       for adjustment of status.

                                    2
 1       As a preliminary matter, Buitrago-Valencia’s challenges

 2   to the IJ’s adverse credibility determination are not

 3   properly before the Court, as the BIA specifically declined

 4   to address Buitrago-Valencia’s credibility, determining

 5   instead that, even if deemed credible, he failed to

 6   establish his eligibility for withholding of removal and CAT

 7   relief.   See Xue Hong Yang, 426 F.3d at 522.

 8       With respect to Buitrago-Valencia’s application for

 9   withholding of removal, the BIA did not err in finding that

10   he failed to establish that it is more likely than not that

11   any mistreatment he suffered, or may suffer in the future,

12   would be on account of any protected ground.    8 C.F.R.

13   § 1208.16(b)(1) During his initial proceedings before the

14   IJ, Buitrago-Valencia testified that he had been the target

15   of extortion attempts by the Revolutionary Armed Forces of

16   Colombia (“FARC”) since 1998, and that   “many of the people

17   who have properties” were similarly threatened, stating that

18   “[y]ou have to pay money until you die in Colombia.”       On

19   remand, Buitrago-Valencia further testified that “landowners

20   always receive threats,” and that “[a]ll of the property

21   owners . . . had to pay the guerilla forces.”    Thus, the

22   record indicates that Buitrago-Valencia was threatened based

23   on his perceived status as a wealthy landowner, rather than

                                   3
 1   his political opinion or social group membership.    See

 2   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73-74 (2d Cir. 2007)

 3   (finding no error in the BIA’s conclusion that “wealth or

 4   affluence is simply too subjective, inchoate, and variable

 5   to provide the sole basis for membership in a particular

 6   social group.”).   Furthermore, although Buitrago-Valencia

 7   testified to several instances of harassment of his family

 8   members, including an incident where his wife and daughter

 9   were threatened by armed men on motorcycles, a kidnaping

10   attempt on another daughter, and his son’s shooting, he did

11   not indicate that they were in any way connected with his

12   political activities.   Indeed, Buitrago-Valencia’s testimony

13   that his family received a letter from the FARC “asking for

14   twelve million five hundred pesos” as a “donation,” further

15   supports the agency’s determination that he and his family

16   were targeted specifically for their money.

17       With respect to Buitrago-Valencia’s application for CAT

18   relief, the BIA did not err in finding that the evidence in

19   the record was insufficient to establish that the Colombian

20   government would remain willfully blind to, or acquiesce in,

21   any acts of torture.    See 8 C.F.R. § 1208.18(a)(1); see also

22   Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004).     As

23   the BIA noted, “while the country information in the record

                                    4
 1   reveals that the FARC is still operative in Colombia, it

 2   also reveals that the group no longer constitutes the same

 3   threat in Colombia as it did in past years.”    Moreover, the

 4   U.S. Department of State’s 2007 Country Report on Terrorism

 5   indicates that “[t]he Government of Colombia . . . [has]

 6   continued vigorous law enforcement, intelligence, military,

 7   and economic measures” against the FARC.    Buitrago-Valencia

 8   points to no evidence to the contrary.

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19




                                    5